DETAILED ACTION
The present application, filed on 01/09/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 01/09/2020.
Claims 1-5 are pending and have been considered below.

Priority
The application claims foreign priority to JP2019-038898, filed on 03/04/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
“in order to main the attitude”, should say “in order to maintain the attitude” [0003].

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,788,031 to Saito (as cited by applicant), hereinafter Saito, in view of Atsugi Auto Parts Co. Ltd. (as cited by applicant), hereinafter Atsugi.
Regarding claim 1, Saito teaches an anti-roll device for a motor vehicle axle assembly, said device comprising a bar {10} coupled to right and left wheels of said assembly and two connecting rods {10a + 10b, or C + 11}, the device comprising coupling means {11} partially forming part of either said bar or of one of said connecting rods {10b or 11}, said coupling means comprising- 
i) a housing {12} defining a chamber {19} subdivided into first {19a} and second {19b} parts of defining volumes that can be varied by a piston {22}, and comprising first {37} and second {43} inlets-outlets communicating respectively with said first and second parts and an intermediate inlet-outlet {46} communicating with said first part and/or said second part depending on the position of said piston, 

iii) first {38} and second {44} non-return means each coupled to one of said first {37} and second {43} outlets-inlets and to said conduit {20}, and 
iv) an electrically-operated valve {29} coupled to said first {37} and second {43} inlets-outlets and placed either in an open state ensuring a connection between the first {19a} and second {19b} parts of said chamber and said fluid reservoir {47} via said intermediate inlet-outlet {46}, or in a closed state allowing fluid discharge out of said chamber {19} only through the intermediate inlet-outlet, depending on a command received {Column 4, line 66}.  
	However, Saito does not explicitly disclose that the bar is coupled to right and left wheels of the axle assembly via the two connecting rods.
Atsugi teaches {Figures 3-6} the bar {1} is coupled to right and left wheels of the axle assembly via the two links {40}.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the connecting rods assembly disclosed by Saito to connect the bar to the left and right wheels in order to reduce the additional connecting parts shown by Saito in Figure 2, while also improving control of vehicle performance (stability, occupant displacement) during turns around irregular bends where “roll feedback” may occur.
	Regarding claim 2, Saito does not explicitly teach said piston comprises a peripheral edge having a thickness strictly less than a dimension of said intermediate inlet-outlet.  
However, Saito does discloses {Figure 1; Column 5, lines 39-50} that the peripheral edge of the piston {22} partially houses a seal having a thickness strictly less than the said 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the diameter of the intermediate inlet-outlet would be smaller than the width of the seal member in order to not be simultaneously closed by the seal member. Further, decreasing the diameter of the communicating holes improves the slidability of the piston as well as the durability of the seal.
	Regarding claim 3, Saito teaches {Figure 1, 5; Column 5, lines 39-50} said peripheral edge of the piston {22} partially houses a seal {25} having a thickness strictly less than said corresponding dimension of the intermediate inlet-outlet {46}.  
	Regarding claim 4, Saito teaches {Figure 2} one of said connecting rods {11} comprises said housing {12} and piston {22} to define a connecting rod of variable length and which is operated by said command {Column 4, line 66 – Column 5, line 5}, and the other connecting rod {C} has a fixed length.  
Regarding claim 5, Saito discloses {Figure 2} said bar {10} comprises first and second arms {C + 11} each comprising a first end coupled to one of said connecting rods {10a + 10b}. However, Saito only discloses the second arm {11} having a second end coupled to said housing and piston of the coupling means, and does not explicitly teach each arm comprising a second end coupled to said coupling means.
Atsugi teaches {Figures 1-4} each arm {4 + 5} comprises a first end coupled to a link, and a second end coupled to said housing {6} and piston {7 + 10} of the coupling means.
From these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the first arm {C} disclosed by Saito to each include 
Regarding claim 6, Saito does not explicitly teach the housing and piston define a vane or screw actuator.
Atsugi teaches {Figures 1-4} the housing {6} and piston {7 + 10} define a vane type actuator {10}.
From these teachings, it would have been obvious to one of ordinary skill in the art to have modified the housing and piston of the stabiliser system disclosed by Saito to define a vane type actuator in order to reduce the amount of bypass leakage over the seal(s), while offering precise positioning due to no backlash. 
Regarding claim 7, Saito teaches {Column 4, line 66 – Column 5, line 5} said device comprises control means {actuator 32 + “controller”} adapted for generating said command bound for said electrically-operated valve {29}.  
Regarding claim 8, Saito teaches {Figure 2} a vehicle comprising at least one axle assembly comprising right and left wheels {H}, said vehicle also comprising at least one anti-roll device {10}, said anti-roll device being coupled to the right and left wheels of the axle assembly.
Regarding claim 9, Saito does not explicitly disclose that the vehicle is of an automobile type. 
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date that the vehicle disclosed by Saito would be of an automobile type in order to allow an occupant to reach their destination while exerting minimal energy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Germaine (US 2008/0067863) teaches a vehicle roll control system. Lorimier (FR 2918719) teaches a hydraulic control system for a front anti-roll bar of a vehicle. Smay (US 2007/0075515) teaches a roll control actuator with a rotary mechanism. Grethel (US 2007/0013151) teaches an active roll-stabilization system. Vieille (EP 0865944) teaches an anti-roll device for a motor vehicle. Clare (US 6,179,310) teaches a vehicle roll stabilizing system. (KR 2020/0124560) teaches an active suspension system for a vehicle and a block thereof. Klatte (DE 102007062146) teaches a hydraulic system for active anti-roll stabilization of a vehicle. Keane (US 2008/0309032) teaches roll control devices. Belter (US 10,890,197) teaches a hydraulic actuator with a frequency dependent relative pressure ratio. Kraus (DE 102017114324) teaches an actuator for influencing a rolling movement of a motor vehicle. Toyohira (US 2018/0134111) teaches a vehicle suspension system. Kokotovic (US 6,003,880) teaches a vehicle active tilt control system with a pressure-controlled pump. Izak (US 9,751,374) teaches a height adjustment system for a vehicle. Anderson (US 9,174,508) teaches an active vehicle suspension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616